            Case 2:19-cv-00409-KJM-AC Document 26 Filed 05/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11   JORDAN WHITE,                  ) Case No.: 2:19-cv-00409-KJM-AC
                                    )
12               Plaintiff,         )
                                    ) ORDER
13        vs.                       )
                                    )
14   CITY OF SACRAMENTO; SACRAMENTO )
     POLICE DEPARTMENT; COUNTY OF   )
15   SACRAMENTO; SACRAMENTO COUNTY )
     SHERIFF’S DEPARTMENT,          )
16                                  )
                 Defendants         )
17                                  )
                                    )
18
19          The Court, having received JOINT STIPULATION FOR ORDER TO MODIFY
20   AUGUST 6, 2019 PRETRIAL SCHEDULING ORDER and for good cause having been
21   shown, the Pretrial Scheduling Order is modified as follows:
22
23                  Description                       Existing Date              New Date
      Discovery Cutoff                           June 1, 2020              September 30, 2020
24    Expert Disclosures                         August 3, 2020            December 4, 2020
25    Rebuttal Expert Disclosures                September 2, 2020         January 8, 2021
      Completion of Expert Discovery             January 15, 2021          May 14, 2021
26
27   This amendment does not alter any other portions of the scheduling order (ECF No. 12).
28


                                                    1
                         STIPULATION TO MODIFY SCHEDULING ORDER; ORDER
           Case 2:19-cv-00409-KJM-AC Document 26 Filed 05/08/20 Page 2 of 2



 1        IT IS SO ORDERED.
 2
     DATED: May 7, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
                     STIPULATION TO MODIFY SCHEDULING ORDER; ORDER
